Norton, J. delivered the opinion of the Court—Field, C. J. and Cope, J. concurring.
The question whether the first section of the law of 1861, authorizing the Board of Supervisors of San Francisco County to license intelligence offices is unconstitutional, cannot be raised by the appellant in this proceeding. That section clearly does not require the Board of Supervisors to order a license to issue to any other person than such as they deem properly qualified to keep an intelligence office. If the discretion given by this section to withhold a license from any particular person who may apply for one is an unconstitutional limitation upon the right of the citizen to follow a lawful avocation, it may render the section void, and leave it open for any person to pursue the business without a license; but it does not work an affirmative right to a license by any person, irrespective of the decision of the Board of Supervisors as to his qualifications. The relator cannot have a mandamus to compel the granting of a license under the law for a reason which, if valid, shows the law to be void.
The Revenue Law of 1861 does not apply to the County of San Francisco, so far as respects this subject; and hence the general repealing clauses of that law do not have the effect to repeal this law.
The order and judgment denying the application for a mandamus is affirmed.